Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 1 of 21 Page ID #:7153



    1

    2                                                             CLERK, U.S. DSP! T COUR7

    3
                                                                        JUN 2 0 2018
    4
                                                                BYl`ITRAL DIS~T~RIC~( F
                                                                           !L             CALIFORNdA
    5

    6'

    7

    8                                 UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
    9

   10
      Roy Payan, Portia Mason, The National    )     CASE NO. 17-CV-1697-SVW (SK)
   11 Federation ofthe Blind, Inc., and The    )
      National Federation of the Blind of      )
   12 California, Inc.                         )     COURT'S INSTRUCTIONS TO THE JURY
   13                  Plaintiffs,             )
                 vs.                           )
   14
         Los Angeles Community College District, )
   15
                       Defendant.               1
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 2 of 21 Page ID #:7154




    1     Members ofthe Jury: Now that you have heard all of the evidence and the arguments
    2 of the attorneys, it is my duty to instruct you as to the law of the case. A copy of

    3 these instructions will be sent with you to the jury room when you deliberate. You
    4 must not infer from these instructions or from anything I may say or do as indicating

    5 that I have an opinion regarding the evidence or what your verdict should be. It is
    6     your duty to find the facts from all the evidence in the case. To those facts you will
    7 apply the law as I give it to you. You must follow the law as I give it to you whether

    8     you agree with it or not. And you must not be influenced by any personal likes or
    9 dislikes, opinions, prejudices, or sympathy. That means that you must decide the case
   10 solely on the evidence before you. You will recall that you took an oath to do so.

   11 '
   12
   13
   14

   15

   16

   17
   18

   19

   20
   21
   22

   23
   24

   25

   26

   27
   28                                                1
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 3 of 21 Page ID #:7155



    1   The plaintiff has the burden of proof by a preponderance of the evidence. When a
    2 party has the burden of proof by a preponderance ofthe evidence, it means you must

    3   be persuaded by the evidence that the claim is more probably true than not true. You
    4 should base your decision on all ofthe evidence, regardless of which party presented

    5   it.
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

  24

   25

  26

  27

  28
                                                 2
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 4 of 21 Page ID #:7156



    1   The evidence you are to consider in deciding what the facts are consists of:
    2   1. the sworn testimony of any witness;
    3
        2. the e~ibits which are received into evidence; and
    4
        3. any facts to which the lawyers have agreed.
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  3
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 5 of 21 Page ID #:7157



    1 In reaching your verdict, you may consider only the testimony and exhibits received
    2 into evidence. Certain things are not evidence, and you may not consider them in
    3 ~ ~ deciding what the facts are. I will list them for you:
    4
    5
        1. Arguments and statements by lawyers are not evidence. The lawyers are not
    6
        witnesses. What the lawyers have said in their opening statements, closing arguments,
    7
        and at other times is intended to help you interpret evidence, but it is not evidence. If
    8
        the facts as you remember them differ from the way the lawyers have state them, your
    9
        memory ofthem controls.
   10
        2. Questions and objections by lawyers are not evidence. Attorneys have a duty to
   11
        their clients to object when they believe a question is improper under the rules of
   12
        evidence. You should not be influenced by the objection or by the court's ruling on it.
   13

   14 3. Testimony that has been excluded or stricken, or that you have been instructed to

   15   disregard, is not evidence and must not be considered. In addition, sometimes

   16 testimony and exhibits are received only for a limited purpose; when I have given a

   17 limiting instruction, you must follow it.
   18 4. Anything you may have seen or heard when the Court was not in session is not
   19 evidence. You are to decide the case solely on the evidence received at the trial.

   20
   21
   22

   23

   24

   25

   26
   27

   28
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 6 of 21 Page ID #:7158



    1   Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact,
    2 such as testimony by a witness about what that witness personally saw or heard or
    3   did. Circumstantial evidence is proof of one or more facts from which you could find
    4 another fact. You should consider both kinds of evidence. The law makes no

    5   distinction between the weight to be given to either direct or circumstantial evidence.
    6 It is for you to decide how much weight to give to any evidence.

    7
    8
    9
   10

   11

   12
   13

   14
   15

   16
   17
   18

   19
   20

   21

   22

   23
   24

   25
   26

   27
   28                                             5
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 7 of 21 Page ID #:7159



    1 In deciding the facts in this case, you may have to decide which testimony to believe
    2 and which testimony not to believe. You may believe everything a witness says, or

    3 part of it, or none of it. Proof of a fact does not necessarily depend on the number of
    4   witnesses who testify about it.
    5
    6

    7

    8

    9
   10
   11

   12

   13
   14

   15
   16

   17

   18
   19

   20
   21

   22
   23
   24
   25

   26

   27

  28
                                                 G
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 8 of 21 Page ID #:7160



    1 In considering the testimony of any witness, you may take into account:
    2

    3
          1.     the opportunity and ability of the witness to see or hear or know the things
    4            testified to;
    5
        ~ ~ 2•   the witness's memory;
    6
        !~ 3.    the witness's manner while testifying;
    7

    8 4.         the witness's interest in the outcome of the case and any bias or prejudice;

    9 5.         whether other evidence contradicted the witness's testimony;
   10 6.         the reasonableness of the witness's testimony in light of all the .evidence; and
   11
        ~ 7.     any other factors that bear on believability.
   12

   13

   14 The weight of the evidence as to a fact does not necessarily depend on the number of

   15     witnesses who testify about it.

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

  27

  28
                                                      7
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 9 of 21 Page ID #:7161



    1   A deposition is the sworn testimony of a witness taken before trial. The witness is
    2 placed under oath to tell the truth and lawyers for each party may ask questions. The

    3 questions and answers are recorded. When a person is unavailable to testify at trial,
    4 the deposition of that person may be used at the trial.

    5
    6
        Insofar as possible, you should consider deposition testimony, presented to you in
    7
        court in lieu of live testimony, in the same way as if the witness had been present to
    8
        testify.
    9
   10

   11

   12
   13
   14

   15
   16
   17

   18

   19

   20

   21
   22
   23

   24
   25
  26

  27
  28
                                                   8
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 10 of 21 Page ID #:7162



     1   You have heard testimony from Peter Bosley who testified to opinions and the
     2 reasons for his opinions. This opinion testimony is allowed, because of the education

     3 or experience of this witness.

    4

     5
         Such opinion testimony should be judged like any other testimony. You may accept it
    6
         or reject it, and give it as much weight as you think it deserves, considering the
     7
         witness's education and experience, the reasons given for the opinion, and all the
    8
         other evidence in the case.
    9

    10

    11

    12

    13

    14

    15

    16

    17

    18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 11 of 21 Page ID #:7163



     1   Whether or not you took notes, you should rely on your own memory of the evidence.
     2 Notes are only to assist your memory. You should not be overly influenced by your

     3 notes or those of your fellow jurors.

     4

     5
    6
     7

    8
    9
    10
    11
    12

    13

    14
    15

    16
    17

   18
   19
   20
   21

   22

   23
   24

   25

   26
   27
   28                                           10
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 12 of 21 Page ID #:7164




     1    The Court has previously made legal determinations that Defendant violated the
     2 Americans with Disabilities Act and the Rehabilitation Act. In making these legal

     3    determinations, the Court analyzed whether Defendant deprived Plaintiffs of
    4 meaningful access to the services and programs Defendant offers to all students,

     5    including those without disabilities. The Court identified the following four
    6     violations:

    7

    8
         (1)Defendant discriminated against Plaintiff Roy Payan on account of his disability
    9
          by failing to provide Mr. Payan with a reasonable accommodation to give Mr. Payan
    10
          meaningful access to course materials in the math classes in which Mr. Payan
    11
         enrolled. The Court found that the MyMathLab software program was inaccessible to
    12
          Mr. Payan, and that the accommodation Defendant offered to Mr. Payan, which was
    13
         to convert equivalent assignments from a math textbook into an accessible format,
    14
          was untimely;
    15

    16

    17 (2)Defendant discriminated against Plaintiff Portia Mason on account of her

    18   disability by failing to provide Ms. Mason with a reasonable accommodation to give

    19 Ms. Mason meaningful access to the course handbook used in Professor Blythe

   20 Daniel's abnormal psychology class. The Court found that Ms. Mason could not

   21    access the hardcopy version of the handbook outside of class and that the

   22 accommodation Defendant offered to Ms. Mason, which was to provide Ms. Mason

   23    with access to the handbook via the Victor Reader Stream program, was insufficient

   24    because Ms. Mason could not navigate the course handbook on the Victor Reader

   25    Stream in an effective manner;

   26

   27

   28                                               11
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 13 of 21 Page ID #:7165




     1 (3)Defendant discriminated against Plaintiffs on account of their disability by failing
    2 to provide blind students with a reasonable accommodation to give blind students
     3 meaningful access to Defendant's website for Los Angeles City College. The Court
    4 found that the PeopleSoft program, which was used on the school website for
         ~ students to access grades and transcripts, enroll for classes, and learn about campus
         ~ events, was inaccessible through the JAWS program, and that Defendant failed to
         ~ provide blind students with an accommodation that would allow blind students to
          access the PeopleSoft program independently in an effective manner when compared
    9 to sighted students; and
    10
    11
         (4)Defendant discriminated against Plaintiffs on account of their disability by failing
    12
          to provide blind students with a reasonable accommodation to give blind students
    13
          meaningful access to library databases made available for student use. The Court
    14
         found that some of the documents on the library databases were inaccessible through
    15
          the JAWS program, and that Defendant failed to provide blind students with an
    16
          accommodation that would allow blind students to access those documents in an
    17
          effective manner when compared to sighted students.
    18
    19
   20 ~ You must accept these determinations as I have stated them.
   21
   22
   23
   24
   25
   26
   27
   28                                                12
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 14 of 21 Page ID #:7166




     1   In light of what I just told you, the issue before you today is whether Defendant's
     2 violations of the Americans with Disabilities Act and the Rehabilitation Act I have

     3 just explained to you were intentional. I will now define the meaning of"intentional"

     4 as it is used in the context of this case.

     5

    6

     7

    8~

    9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                               13
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 15 of 21 Page ID #:7167




          To prove intentional disability discrimination, the plaintiff must show by a
          preponderance of the evidence that Defendant intentionally violated the law or
     3    demonstrated a deliberate indifference to the plaintiffs rights under the law. This
    4     does not mean that the plaintiff must show that Defendant intended to discriminate, or
    5     that Defendant harbored some ill-will towards the plaintiff or blind individuals in
    6     general.
    7

     8
          Intentional discrimination is established if you find that Defendant was on notice that
    9
          it was required to take action to provide the plaintiff with an accommodation that
    10
          gives the plaintiff meaningful access to the benefits of the educational services
    11
          offered to sighted students, and that Defendant's failure to accommodate the plaintiff
    12
          in any of the ways I have previously told you was done intentionally.
    13

    14

    15    Defendant can also be found to have intentionally discriminated against either of the

    16    plaintiffs if Defendant was deliberately indifferent to, or consciously disregarded, its

    17 obligations under the applicable laws for any of Defendant's violations as I have

    18    previously explained them to you. To show that Defendant was deliberately

    19 indifferent, the plaintiff must prove by a preponderance of the evidence the following
   20 elements:

   21

   22
         (1)Defendant had knowledge that harm to the plaintiff's federally-protected right was
   23
          likely; and
   24
         (2)Defendant failed to act upon that likelihood in a manner that was deliberately
   25
          indifferent.
   26
   27

   28                                                14
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 16 of 21 Page ID #:7168




         When evaluating whether Defendant was deliberately indifferent in violating the law
    2 in any of the ways I have previously told you, you may find that Defendant had notice

     3   of the substantial likelihood that the plaintiff's rights would be violated if the plaintiff
    4 alerted Defendant of the need for a reasonable accommodation to allow the plaintiff

     5 to access the program or service at issue. If the plaintiff notified Defendant of the

    6 need for an accommodation, Defendant was required to undertake an investigation to

    7 determine what constitutes a reasonable accommodation. If you find that Defendant

         failed to provide the plaintiff with a reasonable accommodation without conducting
    9 an investigation in response to a complaint from the plaintiff, then you may find that
    10 Defendant was deliberately indifferent in failing to accommodate the plaintiff.

    11

    12
         Ifthe plaintiff did not make a request for an accommodation regarding one of
    13
         Defendant's violations that I have previously explained to you, you may find that
    14
         Defendant had notice ofthe plaintiff's need for accommodation if the plaintiff's need
    15
         for accommodation was plainly obvious. If you find that the plaintiff's need for an
    16
         accommodation was plainly obvious, and if you find that Defendant failed to take any
    17
         action to accommodate the plaintiff or offered an accommodation that was obviously
    18
         insufficient to accommodate the needs of the plaintiff, then you may find that
    19
         Defendant was deliberately indifferent in failing to accommodate the plaintiff.
   20

   21

   22

   23

   24

   25

   26

   27

   28                                                15
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 17 of 21 Page ID #:7169




     1   When evaluating whether Defendant was deliberately indifferent, you must keep in
    2 mind that deliberate indifference does not occur where Defendant simply overlooked

     3   its duty to act, or where the plaintiffs complaint about access to a particular program
    4 or service was merely the result of events taking their normal course. A finding of

     5   deliberate indifference requires that Defendant's failure to act was the result of
    6 conduct that is more than negligent, and involves and element of deliberateness.

    7 Deliberate indifference does not exist if Defendant's failure to act was merely the

    8 result of bureaucratic slippage.

    ]
    ~

    10
         Additionally, when evaluating whether Defendant intentionally discriminated or was
    11
         deliberately indifferent, you may consider whether Defendant has taken subsequent
    12
         corrective actions to avoid future discrimination against blind students in the ways I
    13
         have previously told you.
    14

    15

    16 I now want to clarify these instructions to ensure that you understand your duties in

    17 this case. The issue before you is not whether Defendant intentionally discriminated

    18   against blind students enrolled at Los Angeles City College in ways other than the
    19 four violations I have explained to you. Neither is the issue whether Defendant was

   20 deliberately indifferent toward blind students generally, or whether Defendant was

   21    generally responsive to the needs of blind students. I have allowed into this case

   22 evidence that is substantially broader than the four violations at issue only as

   23    circumstantial evidence of whether Defendant's four violations were committed

   24 intentionally or with deliberate indifference. This circumstantial evidence is not to be

   25    considered in terms of whether Defendant violated the law in ways other than the four
   26    violations I have explained to you.

   27

   28
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 18 of 21 Page ID #:7170




     1   If you find that Defendant violated the law either intentionally or with deliberate
    2 indifference in any of the ways I have previously told you, you may award damages

     3   to either or both plaintiffs.
    4

    5
         It is the duty of the Court to instruct you about the measure of damages. By
    6
         instructing you on damages, the Court does not mean to suggest for which party your
    7
         verdict should be rendered.
    8

    9

    10 The plaintiff has the burden of proving damages by a preponderance of the evidence.

    11   Damages means the amount of money that will reasonably and fairly compensate the
    12i plaintiff for any injury you find was caused by Defendant's violation.

    13

    14
         In determining the measure of damages, you should consider the mental or emotional
    15
         pain and suffering experienced by the plaintiff.
    16

    17
         It is for you to determine what damages, if any, have been proved. Your award must
    18
         be based upon evidence and not upon speculation, guesswork, or conjecture.
    19

   20

   21 ~ Neither the National Federation ofthe Blind nor the National Federation of the Blind

   22 of California is seeking damages. You should consider only the damages of the

   23 ~! individual plaintiffs, Roy Payan and Portia Mason, in making a determination on

   24 damages.

   25

   26

   27

   28                                               17
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 19 of 21 Page ID #:7171




     1   When you begin your deliberations, you should elect one member of the jury as your
    2 presiding juror. That person will preside over the deliberations and speak for you here

     3   in court. You will then discuss the case with your fellow jurors to reach agreement if
    4    you can do so. Your verdict must be unanimous.
     5

    6
         Each of you must decide the case for yourself, but you should do so only after you
    7
         have considered all of the evidence, discussed it fully with the other jurors, and
    8
         listened to the views of your fellow jurors. Do not hesitate to change your opinion if
    9
         the discussion persuades you that you should. Do not come to a decision simply
    10
         because other jurors think it is right.
    11

    12

    13   It is important that you attempt to reach a unanimous verdict but, of course, only if

    14 each of you can do so after having made your own conscientious decision. Do not

    15   change an honest belief about the weight and effect of the evidence simply to reach a

    16   verdict.

    17

    18

    19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                               18
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 20 of 21 Page ID #:7172




     1

     2 If it becomes necessary during your deliberations to communicate with me, you may
     3 send a note through the bailiff, signed by your presiding juror or by one or more
    4 ' members of the jury. No member of the jury should ever attempt to communicate with

     5     me except by a signed writing; I will communicate with any member of the jury on
    6 anything concerning the case only in writing, or here in open court. If you send out a
    7 question, I will consult with the parties before answering it, which may take some
    8 time. You may continue your deliberations while waiting for the answer to any

    9 question. Remember that you are not to tell anyone—including me—how the jury
    10 stands, numerically or otherwise, until after you have reached a unanimous verdict or

    11     have been discharged. Do not disclose any vote count in any note to the court.
    12

    13
    14
    15

    16
    17

    18

    19

   20
   21

   22
   23
   24

   25
   26

   27

   2g ~~                                            19
Case 2:17-cv-01697-SVW-SK Document 317 Filed 06/20/19 Page 21 of 21 Page ID #:7173




     1   A verdict form has been prepared for you. After you have reached unanimous
    2 agreement on a verdict, your presiding juror will fill in the form that has been given

     3 to you, sign and date it, and advise the court that you are ready to return to the

    4 courtroom.

     5

    6

     7

    8

    9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                              20
